[PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT                        FILED
                                                           U.S. COURT OF APPEALS
                      ________________________               ELEVENTH CIRCUIT
                                                                 JUNE 18, 2012
                        Nos. 11-10240 & 11-10761                  JOHN LEY
                                                                    CLERK
                       ________________________

                  D. C. Docket No. 07-cv-01222-IPJ-RRA


JOHN MILTON HARDY,


                                                         Petitioner-Appellant,

                                   versus


COMMISSIONER, ALABAMA DEPARTMENT OF CORRECTIONS,


                                                        Respondent-Appellee.


                       ________________________

                Appeals from the United States District Court
                   for the Northern District of Alabama
                      _________________________

                              (June 18, 2012)


Before DUBINA, Chief Judge, and TJOFLAT and MARCUS, Circuit Judges.
TJOFLAT, Circuit Judge:

      John Milton Hardy is an Alabama prison inmate awaiting execution for a

capital murder he committed with Charles Sneed, who likewise is awaiting

execution. He has exhausted his state remedies, and a Federal District Court has

denied his petition for a writ of habeas corpus. See 28 U.S.C. § 2254. He is here

on appeal. His principal claims are that in requiring him to stand trial jointly with

Sneed, the Alabama courts denied him due process of law, as guaranteed by the

Fourteenth Amendment, and an individualized sentencing proceeding, as

guaranteed by the Eighth Amendment. He also argues that the prosecutor

commented on his post-Miranda silence in violation of the Fourteenth

Amendment. We find no error in the District Courts’ denial of the writ, and

therefore affirm.

                                              I.

                                             A.

      On October 22, 1993, a Morgan County grand jury indicted Hardy and

Sneed for the capital offense of murder committed, in the first degree,1 during the

robbery of a convenience store clerk in Decatur, Alabama on September 7, 1993.

Prior to trial, Hardy moved the Morgan County Circuit Court for severance on the


      1
          See Ala. Code § 13A-5-40(a)(2) (1975).

                                              2
ground that his and Sneed’s defenses were “antagonistic to the point of being

irreconcilable and mutually exclusive.” His defense would be alibi; Sneed’s

defense would be that Hardy shot the victim. Sneed had given the police a written

statement in which he confessed that he and Hardy had robbed the convenience

store, but that he did not know, and did not intend, that Hardy would shoot the

clerk. The court denied Hardy’s motion. As for Sneed’s confession, it could

address its admissibility at trial.

       The joint trial began on September 8, 1995. The Alabama Court of

Criminal Appeals, in its opinion affirming Hardy’s conviction and death sentence,

details the evidence presented to the jury.

              The state’s evidence showed the following. In the early
       morning hours of September 7, 1993, Clarence Nugene Terry, the
       clerk at a Bud’s Convenience Store located in Decatur, was murdered
       and robbed. A surveillance camera captured the entire
       robbery–murder on videotape, and the videotape was recovered at the
       scene. The videotape showed that Hardy and Sneed entered the store
       and that Hardy was armed with a gun. Immediately upon entering the
       store, Hardy began shooting at Terry. As Hardy fired the initial shot,
       Sneed walked past Hardy toward the cash registers. The first shot
       missed Terry, and he ran behind the counter, trying to hide. Sneed,
       by this time also behind the counter, tried to open the cash registers as
       Terry lay on the floor near Sneed’s feet. As Sneed attempted to open
       the cash registers, Hardy, who was still in front of the counter, leaned
       over the counter and shot Terry in the chest. Terry tried to protect
       and hide himself after this shot. Hardy walked around the counter,
       and while standing over Terry, fired five shots into Terry’s face and
       head. Forensic evidence showed that Terry was still conscious when

                                           3
Hardy began shooting him in the head. Terry suffered gunshot
wounds to the left cheek, left upper cheek, center of his forehead, left
ear, left eye socket, right side of his chest, and the palm of his right
hand. Any of the wounds to the head or the one to the chest would
have proved fatal. As Terry lay dying on the floor, Sneed and Hardy
continued their attempts to open the cash registers. Sneed, at one
point, kicked Terry’s foot to move it out of his way. The attempts to
open the cash registers were unsuccessful, so Hardy and Sneed
unplugged one of the cash registers and took it with them when they
ran out of the store.

       The state’s evidence further showed that on August 29, 1993, a
few days before the robbery-murder, Sneed and Christopher Hines
drove in Hines’s blue 1978 Ford automobile from Louisville,
Kentucky, to Tanner, Alabama, to visit Hines’s relatives. Sometime
after arriving in Tanner, Hines introduced Sneed to Hardy. On the
evening of September 6, 1993 (the evening before the early-morning
crime), Hardy, Sneed, and Hines rode in someone else’s automobile
to Tennessee to purchase fireworks and beer. They returned to
Alabama, where they spent the remainder of the evening drinking.
Around 10:30 p.m., Hines let Hardy borrow his automobile; Sneed
left with Hardy. Hines did not see either Hardy or Sneed until around
3:00 or 4:00 a.m. the next morning, when he accompanied them to a
location near Hardy’s father’s house, where, using a sledgehammer,
the three men attempted to get money out of a cash register.
Subsequently, the cash register was identified as the one taken during
the robbery-murder, and Hines’s fingerprint was later found on a
piece of the cash register that was recovered. Sometime later that day
Hardy, Sneed, and Hines returned to Hardy’s father’s house, where
Hardy and his father had an argument about a gun; Hardy’s father
accused him of stealing the gun.

       The state’s evidence also showed that police officers showed
the surveillance videotape of the robbery-murder to several persons,
including Hines, in an effort to identify the gunman and his
accomplice. Hines and three others positively identified Hardy as the



                                   4
      shooter. Sneed was identified as the accomplice appearing on the
      videotape.

             On Wednesday, September 8, 1993, Hardy, Sneed, and Hines
      traveled to Louisville, Kentucky. Hardy was arrested in Kentucky the
      same day. At the time of his arrest, he was carrying a 9mm
      semiautomatic handgun. While in custody in Kentucky, Hardy gave
      an oral statement to the Decatur, Alabama officers, [Sergeants Dwight
      Hale and John Boyd,] denying his involvement in the crime; however,
      he admitted borrowing Hines’s automobile on September 6. Also,
      when asked how much money he “got,” he replied that he did not get
      any because he could not get the cash register open. He further stated
      the he had hidden the gun, wrapped in plastic, in the attic at his
      father’s house in Alabama; that the clothes, presumably those worn
      during the crime, had been burned; and that the cash register had been
      thrown away. He stated that when he was returned to Alabama, he
      would consent to a search and would show the officers where the gun
      was located.

Hardy v. State, 804 So. 2d 247, 255–56 (Ala. Crim. App. 1999).

      At some point as it was presenting its case in chief, the State informed the

court out of the jury’s presence that it intended to introduce the written statement

Sneed had given the police. Hardy objected because the statement implicated him

by name. The court overruled the objection after the State produced a redacted

statement that omitted all references to Hardy. See Ex parte Sneed, 783 So.2d

863, 865 (Ala. 2000) (“[I]n places where Sneed had actually said ‘we’ or ‘he,’ the

prosecution had substituted ‘I[.]’”)2


      2
          Sneed’s redacted statement read, in pertinent part:


                                                 5
      After the State rested, the court asked defense counsel whether they

intended to put on any evidence. Hardy’s counsel informed the court that Hardy

would present a defense, but would not be taking the stand. Sneed’s counsel had

nothing to present.



      [Chris Hines and I] arrived [in Alabama] on Sunday, August 29, 1993, at about
      3:30 p.m., central time, Alabama time. We drove to Ms. Tina Gill’s place. That
      is where we planned to stay because Chris’ mother did not want Chris to stay with
      his daddy in Alabama because he was a bad influence. While we were there, we
      went to A & M College, Huntsville into the Ebony club in Triana. We went back
      Saturday night, but we did not have any trouble. On labor day, we stayed around
      Ms. Gill's house. Chris was asked if his car could be used to make a liquor run.
      A case of beer was bought at the county line. I got wasted on beer. I rode around.
      I remember I rode on a lot of dirt roads. I remember crossing a draw bridge over a
      river. After crossing the bridge, I went past a lot of gas stations. I remember, I
      went by about 6. Most of them had several people there. Sometime between
      12:00 midnight and 12:30 a.m., I saw a station that had only one guy in it. I went
      around the block twice. I went by the front of the store and I saw the store clerk in
      the back by the pop machines. I mean by the place where you open the doors to
      get the pop out. The car was parked on the side of the store. I used the sleeves
      from a shirt for a mask to cover my face. When I went by the front of the store the
      second time, I got out and walked to the front door. I tied the mask on my face
      and I went in the store. I opened the door and the next thing I knew, the shooting
      started. I ran and tried to raise up the counter so I could get behind it, but I could
      not get it up. I crawled under it. I was trying to get the cash register open. There
      were two cash registers but I could not get either one of them to open. One of the
      cash registers, I picked up and ran out of the store and got in Chris’ car which is a
      blue colored Ford LTD, 4 door. I am not sure about the model but I think it is a
      74. All I know for sure is that it is a 70's model. I went back to Tanner and then I
      drove Chris’ car back to Ms. Gill's house. I poured gas on my clothes and burned
      them. I went and got the cash register, busted it open, me and Chris, but I never
      told Chris where I had gotten the cash register or how I got it. I could not get the
      money drawer open and I had to shake it to get the money out. I remember, I got
      $48.00. Chris helped get the money out. We spent it all that night on beer and
      gas. All this happened on Tuesday, the day after labor day. On Wednesday
      morning, about 9:00 a.m., we left going back to Louisville, me and Chris. I never
      told Chris what happened and he never asked me.

                                                6
         Hardy’s defense consisted of the testimony of “two alibi witnesses: his

brother, who testified that Hardy was home on the night of the crime and that it

was not Hardy on the videotape; and his sister, who also testified that it was not

Hardy on the videotape.” Hardy v. State, 804 So. 2d at 256.

         The jury found both defendants guilty, and following a recess, the

sentencing phase of the jury trial began. Before the State presented its case, the

court instructed the jury that it was in effect conducting two sentencing

proceedings; it had to give separate consideration to the case of each defendant

and realize that any evidence admitted against only one defendant should not be

considered as to the other defendant. The State went first. It relied on the

evidence produced during the guilt phase of the trial and presented, in addition, an

unredacted version of Sneed’s statement of confession. After the State rested,

Hardy presented his case, calling several character witnesses in mitigation, but he

did not take the stand. Sneed, in his case, called character witnesses in mitigation

but did not testify.

         On October 30, 1995, after deliberating, the jury, by a vote of 10 to 2,

recommended a death sentence in both cases. On December 21, 1995, the court

accepted the jury’s recommendation for both defendants and sentenced them to

death.

                                            7
                                                B.

       Hardy appealed his conviction and sentence to the Alabama Court of

Criminal Appeals. His brief presented several grounds for the reversal of his

conviction and death sentence, including the three grounds presented in the instant

appeal: (1) “that the ‘joinder of [his] trial with his codefendant’s violated [his

constitutional] rights, and the trial court’s refusal to grant a severance was

reversible error,” Hardy v. State, 804 So. 2d at 257; (2) “that the trial court denied

his constitutional right to an individualized sentencing by refusing to sever his

penalty phase hearing from that of Sneed,” id. at 263; and (3) “that the trial court

erred by allowing a state witness[, Sergeant Dwight Hale,] to impermissibly

comment on [his] post-Miranda silence,” id. at 264. The Court of Criminal

Appeals affirmed his conviction and sentence, id. at 298, the Alabama Supreme

Court affirmed as well, Ex parte Hardy, 804 So. 2d 298, 308 (Ala. 2000) and the

United States Supreme Court denied certiorari review, Hardy v. Alabama, 534

U.S. 1043, 122 S. Ct. 621, 151 L. Ed. 2d 543 (2001).3

       3
          In Ex parte Sneed, 783 So. 2d 863, 870–71 (Ala. 2000), the Alabama Supreme Court
reversed the Court of Appeals’ affirmance of Sneed’s conviction and death sentence and
remanded the case for a new trial on the ground that

       Sneed’s jury would have had to conclude that the edited and redacted version of
       his statement admitted at trial was untruthful in order to accept his defense that he
       lacked the specific intent to commit murder. In this respect, Sneed’s rights were
       sacrificed in order to accommodate the State’s interest in conducting a joint trial.

                                                 8
                                                   II.

         His state remedies having been exhausted, Hardy repaired to the United

States District Court for the Northern District of Alabama, filing a petition for a

writ of habeas corpus on June 28, 2007. His petition presented eighteen grounds

for relief, including the three presented to the state appellate courts as set out

above. The District Court found no merit in any of these grounds and denied

relief. Hardy appealed, and the District Court issued a Certificate of Appealability

(“COA”) designating three issues for appeal: (1) whether the joinder of Hardy’s

trial with Sneed’s violated Hardy’s “federal constitutional rights”; (2) whether the

joinder of the sentencing phase of Hardy’s trial with Sneed’s violated his “federal

constitutional rights,” and (3) whether the Alabama appellate court’s conclusions

that Hardy’s right against self-incrimination was not violated by the prosecutor’s

comments was “an impermissible application of United States Supreme Court

law.”4

Sneed was retried and again found guilty of robbery--murder and sentenced to death. His
conviction and sentence were affirmed. Sneed v. State, 1 So. 3d 104, 144 (Ala. Crim. App.
2008).
         4
             28 U.S.C. § 2253 provides, in relevant part:

           (c)(1) Unless a circuit justice or judge issues a certificate of
         appealability, an appeal may not be taken to the court of appeals
         from—
                   (A) the final order in a habeas corpus proceeding in which
                 the detention complained of arises out of process issued by a

                                                   9
                                               III.

       The federal habeas corpus statute, 28 U.S.C. § 2254, as amended by the

Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”), and as

interpreted by the United States Supreme Court, limits the power of a federal court

to grant a writ of habeas corpus vacating the conviction of a state prisoner on the

ground that the conviction was obtained in violation of the Constitution of the

United States. First, a writ may not issue unless, with certain exceptions, the

prisoner has exhausted his state remedies. 28 U.S.C. § 2254(b)–(c); Cullen v.

Pinholster, ___ U.S. ___, 131 S. Ct. 1388, 1398, 179 L .Ed. 2d 557 (2011). The

prisoner exhausts his state remedies by presenting his constitutional claim to the

State courts, to afford them an opportunity to correct any error that may have

occurred. Duncan v. Henry, 513 U.S. 364, 365, 115 S. Ct. 887, 888, 130 L. Ed. 2d

865 (1995) (per curiam). If the prisoner has done this, and the State courts

“adjudicated” his claim “on the merits,” the writ



               State court . . . .
             (2) A certificate of appealability may issue under paragraph (1)
        only if the applicant has made a substantial showing of the denial
        of a constitutional right.
             (3) The certificate of appealability under paragraph (1) shall
         indicate which specific issue or issues satisfy the showing required
          by paragraph (2).

28 U.S.C. § 2253(c).

                                               10
       shall not be granted . . . unless the adjudication . . .

       (1) resulted in a decision that was contrary to, or involved an
       unreasonable application of, clearly established Federal law, as
       determined by the Supreme Court of the United States; or

       (2) resulted in a decision that was based on an unreasonable
       determination of the facts in light of the evidence presented in the
       State court proceeding.

28 U.S.C. § 2254(d).

       The statutory phrase “clearly established Federal law” refers only to “the

holdings, as opposed to the dicta,” of the Supreme Court decisions extant at the

time of the State court adjudication. Williams v. Taylor, 529 U.S. 362, 412, 120 S.

Ct. 1495, 1523, 146 L. Ed. 2d 389 (2000). A State court decision is “contrary to”

a Supreme Court holding “if the state court arrives at a conclusion opposite to that

reached by [the Supreme] Court on a question of law or if the state court decides a

case differently than [the Supreme] Court has on a set of materially

indistinguishable facts.” Id. at 412–13, 120 S. Ct. at 1523.5 A State court decision

involves an unreasonable application of a Supreme Court holding if the State court




       5
          “[W]hen no Supreme Court precedent is on point, . . . a state court’s conclusion cannot
be ‘contrary to clearly established Federal law’ . . . .” Dombrowski v. Mingo, 543 F.3d 1270,
1274 (11th Cir. 2008) (quoting Washington v. Crosby, 324 F.3d 1263, 1265 (11th Cir. 2003)).


                                               11
correctly identifies the holding but unreasonably applies it to the facts of the

prisoner’s case. Id. at 407, 120 S. Ct. at 1520.

      An unreasonable application of a Supreme Court holding is different from

an incorrect application of a Supreme Court holding. Harrington v. Richter, ___

U.S. ___, 131 S. Ct. 770, 785, 178 L. Ed. 2d 624 (2011) (quoting Williams, 529

U.S. at 410, 120 S. Ct. at 1522). A federal habeas court might consider the State

court’s application of a Supreme Court holding incorrect were it reviewing the

State court’s decision as an appellate court would on direct appeal. But the habeas

court is not conducting such review. AEDPA, having limited the court’s authority

to grant the writ, precludes the court from issuing the writ even when it “concludes

in its independent judgment that the state-court decision applied [the Supreme

Court holding] incorrectly.” Woodford v. Visciotti, 537 U.S. 19, 24–25, 123 S.

Ct. 357, 360, 154 L. Ed. 2d 279 (2002). “[T]he purpose of AEDPA is to ensure

that federal habeas relief functions as a ‘guard against extreme malfunctions in the

state criminal justice systems,’ and not as a means of error correction.” Greene v.

Fisher, ___ U.S. ___, ___, 132 S. Ct. 38, 43, 181 L. Ed. 2d 336 (2011) (quoting

Harrington, ___ U.S. at ___, 131 S. Ct. at 786) (internal quotation marks omitted).

      Section 2254(d)’s “standard for evaluating state-court rulings” is therefore

“highly deferential,” Woodford, 537 U.S. at 24, 123 S. Ct. at 360 (internal

                                          12
quotation marks omitted), and “difficult to meet,” Harrington, ___ U.S. at ___,

131 S. Ct. at 786; it “demands that state-court decisions be given the benefit of the

doubt,” Woodford, 537 U.S. at 24, 123 S. Ct. at 360.6 To obtain habeas relief, a

state prisoner must show that “there is no possibility fairminded jurists could

disagree that the state court's decision conflicts with [the Supreme] Court's

precedents”—“that the state court's ruling . . . was so lacking in justification that

there was an error well understood and comprehended in existing law beyond any

possibility for fairminded disagreement.” Harrington, 562 U.S. at ____, 131 S. Ct.

at 786.

       These are the principles the District Court employed in considering the

claims at issue in this appeal. We employ the same principles, today, in reviewing

the District Court’s disposition of those claims. The District Court ruled on a cold

record, the record compiled in the Alabama courts. We rule on the same cold

record, meaning that we afford the District Court’s judgment no deference. See

Jamerson v. Sec’y for the Dep’t of Corr., 410 F.3d 682, 687 (11th Cir. 2005)

(stating that we review a district court’s denial of a habeas petition de novo). Our


       6
          The extent of deference accorded a State court’s decision will depend, in part, on the
specificity of the Supreme Court holding the State court applied. If the holding is specific, the
range of reasonableness may be narrow. If the holding is general, the range of reasonableness
may be broad. Yarrough v. Alvarado, 541 U.S. 652, 664, 124 S. Ct. 2140, 2149, 158 L. Ed. 2d
938 (2004).

                                                13
task, as the District Court’s was, is to determine whether the petitioner, Hardy, has

satisfied the burden ADEPA places on state prisoners seeking § 2254 relief. We

turn now to the issues certified in the COA, taking them up in order.

                                                A.

       We first discuss whether the joinder of Hardy’s trial with Sneed’s violated

Hardy’s “federal constitutional rights.”

                                                1.

       Rule 13.3 of the Alabama Rules of Criminal Procedure provides that “[t]wo

or more defendants may be charged in the same indictment, information, or

complaint . . . [i]f they are alleged to have participated in the same act or

transaction.”7 Ala. R. Crim. P. 13.3(b). Hardy and Sneed were charged in the

same indictment because they participated in the same act, the robbery–murder of

Clarence Nugene Terry on September 7, 1993. Prior to trial, Hardy moved the

trial court for a severance pursuant to Alabama Rule of Criminal Procedure 13.4(a)

on the ground that his and Sneed’s defenses were so irreconcilable and mutually




       7
          Rule 13.3 is based on Federal Rule of Criminal Procedure 8(b), which provides, in
relevant part, that “[t]he indictment . . . may charge 2 or more defendants if they are alleged to
have participated in the same act or transaction . . . constituting an offense.” Fed. R. Crim. P.
8(b). Hardy renewed his motion for severance during trial and, after the parties rested at the end
of the guilt phase of the trial, he moved the court to grant a mistrial.

                                                14
exclusive that a joint trial would inexorably prejudice him.8 His defense was that

he did not participate in the Terry murder; he was at home when the crime

occurred. Severance was required, he argued, because the jury’s “acceptance of

Mr. Sneed’s defense, that he and Mr. Hardy participated in a robbery but that Mr.

Sneed did not have any intent to kill, precluded acceptance of . . . Hardy’s alibi

defense.” Brief of Appellant at 14, Ex parte Hardy, 804 So. 2d 298 (Ala. 2000)

(No. 95-0589).9 “If the jury accepted Mr. Sneed’s account of the crime, that he

and John Hardy robbed the store clerk and Mr. Hardy killed the clerk, the jury had

to reject Mr. Hardy’s alibi defense.” Id. The court denied his motion.

       In appealing his conviction and sentence, Hardy argued in his opening

briefs to the Alabama Court of Criminal Appeals and, subsequently, to the



       8
           Rule 13.4(a), Relief From Prejudicial Joinder, states, in relevant part: “If it appears that
a defendant or the state is prejudiced by a joinder . . . of defendants in an indictment . . . or by
such joinder for trial together, the court may . . . grant a severance of defendants, or provide
whatever other relief justice requires.” Ala. R. Crim. P. 13.4(a). The rule is modeled after
Federal Rule of Criminal Procedure 14(a), Relief From Prejudicial Joinder, which states, in
relevant part: “If the joinder of . . . defendants in an indictment . . . appears to prejudice a
defendant or the government, the court may . . . sever the defendants’ trials, or provide any other
relief that justice requires.” Fed. R. Crim. P. 14(a).
       9
           Our citations to Hardy’s state appeal briefs are to his brief to the Alabama Supreme
Court. On the three issues before us, Hardy’s brief to the Alabama Supreme Court essentially
mirrored the brief Hardy submitted to the Court of Criminal Appeals. With respect to the joint
trial issue, Hardy’s brief cited no Supreme Court case holding, as a matter of law, that requiring
two defendants to stand trial together on an indictment charging them with capital murder
offended the United States Constitution. We are aware of none.


                                                  15
Alabama Supreme Court, that the trial court “abused its discretion in refusing to

sever [his] trial from . . . Sneed’s” and that this “error violated [his] rights under

the Fifth, Sixth, Eighth and Fourteenth Amendments to the United States

Constitution.” Id. at 15. According to Hardy, the trial court should have

recognized from the outset that its refusal to hold separate trials would deny him

the fair trial guaranteed him (and Sneed) by the Fourteenth Amendment. And that,

he says, is what actually happened; he was denied a fair trial. This is the essence

of the argument he made.10

       Hardy cited one United States Supreme Court decision, Zafiro v. United

States, 506 U.S. 534, 113 S. Ct. 933, 122 L. Ed. 2d 317 (1993), in support of his

argument that severance was required in order to avoid the denial of a fair trial.11


       10
            Hardy’s brief to the Alabama Supreme Court was replete with the words “fair trial.”
Although the brief did not specifically cite the Due Process Clause of the Fourteenth Amendment
or use the words “due process,” Hardy’s argument, stripped to its essence, was that he was
denied a fair trial and thus due process of law. “A fair trial . . . is a basic requirement of due
process.” In re Murchison, 349 U.S. 133, 136, 75 S. Ct. 623, 625, 99 L. Ed. 942 (1955).
        If the joinder issue stated in the COA does not embrace the issue of whether the Alabama
Supreme Court should have vacated Hardy’s conviction because he had been denied a fair trial,
we consider the COA amended to include that issue.
       11
          Hardy’s brief cited two other Supreme Court cases, Zant v. Stephens, 462 U.S. 862,
103 S. Ct. 2733, 77 L. Ed. 2d 235 (1983), and Dawson v. Delaware, 503 U.S. 159, 112 S. Ct.
1093, 117 L. Ed. 2d 309 (1992), to buttress his severance argument. Neither case addresses the
COA joinder issue. They were cited following this statement in Hardy’s brief:

       Mr. Sneed’s attorney elicited prejudicial testimony about Mr. Hardy’s affiliations,
       that he had been involved with law enforcement before, and that he had some
       history of violence. Mr. Sneed’s lawyer told the jury that Mr. Hardy was a liar. If

                                               16
In Zafiro, the Supreme Court granted certiorari to “consider whether Rule 14 [of

the Federal Rules of Criminal Procedure] requires severance as a matter of law

when codefendants present ‘mutually antagonistic defenses.’” Id. at 535, 113 S.

Ct. at 936; see supra note 8. The petitioners, who had been convicted of

conspiring, in violation of 21 U.S.C. § 846, to possess cocaine, heroin and

marijuana with intent to distribute, urged the Court to “adopt a bright-line rule,

mandating severance whenever codefendants have conflicting defenses.” Id. at

538, 113 S. Ct. at 937–38. The Court declined to adopt such a rule. The Court

held to the contrary, that “[m]utually antagonistic defenses are not prejudicial per

se. Moreover, Rule 14 does not require severance even if prejudice is shown;

rather, it leaves the tailoring of the relief to be granted, if any, to the district

court’s sound discretion.” Id. at 538-39, 113 S. Ct. at 938.

        According to the Alabama Court of Criminal Appeals,

        the prosecution had attempted to introduce this evidence; that attempt would have
        been error.

Brief of Appellant at 14–15, Ex parte Hardy, 804 So. 2d 298 (Ala. 2000) (No. 95-0589). The
parenthetical phrase following the Zant v. Stephens citation is, “(holding ‘factors that are
constitutionally impermissible or totally irrelevant to the [capital] sentencing process [include] . .
. the race, religion, or political affiliation of the defendant . . . .’).” Id. The parenthetical phrase
following the Dawson v. Delaware citation is, “(defendant’s membership in a white separatist
prison gang was irrelevant and inadmissible evidence in a capital trial).” Id.




                                                  17
       [w]eighing against severance is a preference for joint trials where
       joint crimes are involved. The United States Supreme Court stated
       the policy in Richardson v. Marsh as follows:

              It would impair both the efficiency and the fairness of
              the criminal justice system to require, in all these cases
              of joint crimes where incriminating statements exist, that
              prosecutors bring separate proceedings, presenting the
              same evidence again and again, requiring victims and
              witnesses to repeat the inconvenience (and sometimes
              trauma) of testifying, and randomly favoring the
              last-tried defendants who have the advantage of knowing
              the prosecution's case beforehand. Joint trials generally
              serve the interests of justice by avoiding inconsistent
              verdicts and enabling more accurate assessment of
              relative culpability—advantages which sometimes
              operate to the defendant's benefit. Even apart from these
              tactical considerations, joint trials generally serve the
              interests of justice by avoiding the scandal and inequity
              of inconsistent verdicts.

Hardy v. State, 804 So. 2d 247, 257–58 (Ala. Crim. App. 1999) (citations omitted)

(quoting Richardson v. Marsh, 481 U.S. 200, 210, 107 S.Ct. 1702, 95 L.Ed.2d 176

(1987)) (citing Zafiro v. United States, 506 U.S. 534, 113 S. Ct. 933). The

Alabama Supreme Court agreed with this resolution of the joint trial issue.

Although it did not cite Zafiro, the Court of Criminal Appeals did so explicitly12

and the Supreme Court “relied on the authorities [it] cited.” Ex parte Hardy, 804

So. 2d 298, 305 (Ala. 2000).


       12
          See Hardy v. State, 804 So. 2d 247, 257–259 (Ala. Crim. App. 1999) (citing Zafiro,
506 U.S. 534, 113 S. Ct. 933).

                                              18
      The Alabama Supreme Court, however, did not deny Hardy’s severance

claim because public policy favors joint trials or the trial judge acted within his

discretion when he denied Hardy’s pretrial motion for severance; rather, the Court

addressed Hardy’s true federal claim, that he did not receive a fair trial as

guaranteed by the Fourteenth Amendment because Sneed’s defense was

antagonistic to his own and Sneed’s counsel acted as a de facto second prosecutor.

The Court denied the claim because, at the end of the day, the joint trial did not

operate to deny Hardy a fair trial. The evidence of guilt was overwhelming. The

Court found that

      superabundant evidence, entirely independent of Sneed’s influence on
      the trial, prove[d] Hardy’s guilt of capital robbery–murder. The
      independent evidence consist[ed] of Hardy’s own inculpatory
      statements, Hines’s testimony about the prelude to and the aftermath
      of the robbery-murder, the videotape of the robbery–murder, and the
      identification of the videotape image of the gunman as Hardy by
      Hines, Partridge, and Townsend, who were all thoroughly
      knowledgeable of Hardy’s features and appearance before and after
      the commission of the robbery–murder.

Id. Moreover, the same overwhelming evidence listed above would have been

admitted against Hardy had he been tried separately. The joint trial, while

“judicially risky, . . . did not prejudice Hardy in the final analysis.” Id. In other

words, the Alabama Supreme Court held that Hardy received a fair trial as

required by the Fourteenth Amendment.

                                           19
                                                 2.

       In his brief to the District Court, Hardy did not explain how the Alabama

Supreme Court’s decision rejecting his “severance” claim was “contrary to, or

involved an unreasonable application of,” a United States Supreme Court holding,

namely Zafiro v. United States. Specifically, he did not explain how the holding

in Zafiro—that Rule 14 does not require pretrial severance where the defendants’

defenses are “mutually antagonistic”—required the Alabama Supreme Court to

vacate his conviction and remand the case for a new trial. As a consequence, the

District Court dismissed his claim.

                                                 3.

       Hardy has done no better in this court. He has not explained why we should

not defer to the Alabama Supreme Court’s decision for a reason provided in 28

U.S.C. § 2254(d)(1) and (2). Nor does he indicate Zafiro’s significance. This is

not surprising because Zafiro is a Federal Rule of Criminal Procedure case, not a

case announcing a principle of constitutional law.13 See Collins v. Runnels, 603


       13
           The Zafiro petitioners, in their opening brief to the Supreme Court, stated that the
“case concern[ed] the constitutionally secured right to due process of law under Amend. V.”
Brief for the Petitioners at 1, Zafiro v. United States, 506 U.S. 534, 113 S. Ct. 933, 122 L.Ed. 2d
317 (1993) (No. 91-6824). The Court did not explicitly mention the Fifth Amendment’s Due
Process Clause in interpreting Federal Rule of Criminal Procedure 14. Arguably, however, the
Court implicitly held that mutually antagonistic defenses also do not per se violate the due
process right to a fair trial; such a holding would not aid Hardy’s case.

                                                20
F.3d 1127, 1132 (9th Cir. 2010) (“Zafiro only applies to federal and not state court

trials.”); Phillips v. Million, 374 F.3d 395, 398 (6th Cir. 2004) (“Zafiro involved

the interpretation of Federal Rules of Criminal Procedure 8, 14, and 18, not the

United States Constitution.”). Therefore, Zafiro was not binding on the Alabama

Supreme Court, and Hardy’s claim must instead rest on the Fourteenth

Amendment’s right to a fair trial. See Phillips, 374 F.3d at 398 (“Zafiro thus has

no precedential weight in reviewing state court proceedings on due process

grounds[.]”).

       Zafiro, though not a constitutional case, does inform our response to

Hardy’s argument that he was denied a fair trial. Principally, Hardy argued that he

was denied a fair trial because, if tried alone, he would not have been subjected to

an additional prosecutor, Sneed’s lawyer. As he stated in his brief to the Alabama

Supreme Court, Sneed’s lawyer served as “a second private prosecutor.” Brief of

Appellant at 6, Ex Parte Hardy, 804 So. 2d 298 (Ala. 2000) (No. 95-0589); see

also id. at 17 (“John Hardy fought for his life on two fronts: the state and the

codefendant’s attorney acting as private prosecutor.”); id. at 18 (Sneed’s lawyer

“was permitted to prejudice Mr. Hardy in ways that the state would not have been

permitted to do.”). The Zafiro Court acknowledged that, under some

circumstances, a joint trial “might present a risk of prejudice” sufficient to warrant

                                          21
severance under Rule 14. Zafiro, 506 U.S. at 539, 113 S. Ct. at 938. The second-

prosecutor, finger-pointing situation Hardy complains of is not one of those

circumstances the Court identified. See id. Further, the Court stated that, in

Zafiro, proper jury “instructions sufficed to cure any possibility of prejudice” that

resulted from the co-defendant’s opening and closing arguments. 506 U.S. at 541,

113 S. Ct. at 939; cf. United States v. Blankenship, 382 F. 3d 1110, 1126 (11th

Cir. 2004) (holding that although the entire thrust of a codefendant’s defense was

to blame the other defendants, any prejudice was cured by a jury instruction that

counsel’s slanderous arguments were not evidence).

      The specific circumstances of Hardy’s case further bolster our conclusion

that Hardy’s joint trial was not unfair. First, the trial court admonished the jury on

several occasions that arguments and statements of counsel were not evidence and

were not to be treated as such. Second, the video tape captured everything that

took place during the course of the robbery-murder and clearly showed that Hardy,

not Sneed, shot the victim. Third, whatever Sneed’s lawyer said or implied (as to

which defendant shot the victim) in his cross-examination of the State’s witnesses

and in his argument to the jury, the prosecutor brought out in his examination of

the witnesses and emphatically pointed out to the jury in closing argument.




                                          22
Finally, it was obvious to everyone in the courtroom that Hardy did the shooting

while Sneed was busy trying to open the cash registers.

      In sum, Hardy has not carried his AEDPA obligation of establishing that the

Alabama Supreme Court’s decision, that he failed to show that he was denied a

fair trial, was contrary to or an unreasonable application of clearly established

federal law. We therefore affirm the District Court’s resolution of the first issue

designated in the COA.

                                           B.

      We will consider next whether joinder of the sentencing phase of Hardy’s

trial with Sneed’s violated his “federal constitutional rights.”

      In part II of his briefs to the Alabama Court of Criminal Appeals and

Alabama Supreme Court, Hardy challenged the trial court’s handling of the

sentencing phase of his case under this heading: “Consolidating Mr. Hardy’s and

his Co-defendant’s Capital Penalty Phase Trials Denied Mr. Hardy his Right to

Individualized Sentencing.” Brief of Appellant at 18, Ex Parte Hardy, 804 So. 2d

298 (Ala. 2000) (No. 95-0589). Hardy argued that “joint penalty phase procedure

. . . violated [his] constitutionally guaranteed rights to due process, a fair trial, and

a reliable sentence under the Sixth, Eighth and Fourteenth Amendments to the

United States Constitution, under the Alabama Constitution of 1901, and under

                                           23
Alabama law.” Id. The Sixth Amendment contains several rights,14 but Hardy’s

brief cited none that were violated. Nor did the brief cite any United States

Supreme Court Sixth Amendment holdings that the Court of Criminal Appeals

was supposed to address. This no doubt explains why the Court of Criminal

Appeals, in addressing the “joint penalty phase procedure” argument said nothing

at all about a Sixth Amendment claim.15




       14
          The Sixth Amendment provides that
       [i]n all criminal prosecutions, the accused shall enjoy the right to a speedy and
       public trial, by an impartial jury of the State and district wherein the crime shall
       have been committed, which district shall have been previously ascertained by
       law, and to be informed of the nature and cause of the accusation; to be
       confronted with the witnesses against him; to have compulsory process for
       obtaining witnesses in his favor, and to have the Assistance of Counsel for his
       defence.

U.S. Const. amend. VI.
       The Supreme Court has applied the Sixth Amendment’s protections to the States through
the Due Process Clause of the Fourteenth Amendment. See, e.g. Pointer v. Texas, 380 U.S. 400,
407, 85 S. Ct. 1065, 1070, 13 L. Ed. 2d 923 (1965) (holding that Sixth Amendment right to
confront adverse witnesses extends to states through Fourteenth Amendment); Gideon v.
Wainwright, 372 U.S. 335, 342–43, 83 S. Ct. 792, 796, 9 L. Ed. 2d 799 (1963) (holding that the
Fourteenth Amendment makes the Sixth Amendment’s guarantee of the right to counsel
obligatory upon the States).
       15
           In the habeas petition he filed in the District Court, Hardy did not assert that the “joint
penalty phase procedure” denied him a Sixth Amendment right. He asserted a specific Sixth
Amendment claim for the first time in his brief to this court. He argues that he was denied his
rights under the Sixth Amendment’s Confrontation Clause and the Fifth Amendment and that
“[t]he state courts failed to address either the Sixth Amendment Confrontation Clause or due
process problems posed by the penalty-phase admission of Sneed’s confession, which facially
incriminated Mr. Hardy. Thus, the federal habeas courts must review those aspects of the claim
de novo.” Brief of Appellant at 28, Hardy v. Allen, No. 11-10240 (11th Cir. Mar. 7, 2011).

                                                  24
       Part II of Hardy’s brief focused on a capital defendant’s Eighth Amendment

right to individualized sentencing.16 The Court of Criminal Appeals recited

Hardy’s claim thus:

       Hardy contends that the trial court denied his constitutional right to
       an individualized sentencing by refusing to sever his penalty phase
       hearing from that of Sneed. The basis of this contention is essentially
       that, under the circumstances, the jury would be unable to give
       separate, personal consideration to the sentence of each defendant and
       unable to base the sentence on each defendant’s own acts, statements,
       and the evidence applicable to him. He argues that the risk of
       prejudice by this joinder was too great to have been alleviated by jury
       instructions.

Hardy, 804 So. 2d at 263.

       After stating that, in capital cases, Alabama law required the guilt and

penalty phases of the defendant’s trial to be held before the same jury, except in

certain situations not present in the case, and that “the same policy considerations

that favor joint trials in the guilt phase also apply in the sentencing phase,” id., the

Court of Criminal Appeals—citing Richardson v. Marsh, 481 U.S. 200, 107 S. Ct.

1702, and Lockhart v. McCree, 476 U.S. 162, 106 S. Ct. 1758, 90 L. Ed. 2d 137


       16
          This right is enforceable against the States through the Fourteenth Amendment’s Due
Process Clause. See e.g., Lockett v. Ohio, 438 U.S. 586, 604, 98 S. Ct. 2954, 2964–65, 57 L. Ed.
2d 973 (1978) (holding that Ohio violated the Eighth and Fourteenth Amendments when it
sentenced a defendant to death pursuant to a statute that required the sentencer to impose a death
sentence absent three specific circumstances.). We assume that the citations of the Eighth and
Fourteenth Amendments meant that Hardy was deprived of a right secured by the Supreme
Court’s Eighth Amendment holdings.

                                               25
(1986)—rejected Hardy’s argument that the Federal Constitution forbade a joint

trial of the penalty phase of a capital case, Hardy, 804 So. 2d at 263–64. The court

turned, then, to the question of whether Hardy had been denied an individualized

sentencing determination.

      The court began with a statement of what the Eighth Amendment required

and explained why Hardy was afforded that requirement.

             The Eighth Amendment requires an individualized sentencing
      determination in death penalty cases. The record does not support
      Hardy’s claim that a joint sentencing hearing in this case made it
      impossible for the jury in this instance to render this required
      individualized sentencing decision as to each defendant. This was
      not a case in which there was considerably more aggravating
      evidence against one defendant than against the other. Both
      defendants had been indicted and convicted of the same
      robbery-murder. The evidence of aggravating circumstances that the
      state presented at the sentencing hearing was identical as to each
      defendant. In addition, each defendant presented mitigating evidence
      relevant to his character and record. Hardy’s sister, Norma Jean
      Newton, testified at the sentencing phase before the jury that Hardy
      was 21 years of age when the crime was committed; that he was well
      liked, helpful, did not have a reputation for violence, had never
      committed a violent crime before this offense; and that the crime for
      which he was convicted was “out of character” for him. Frank D.
      Travis, a church youth director who became acquainted with Hardy
      when he was counseling other youth in the Hardy home, testified that
      Hardy was a “nice kid”; that he encouraged other kids to do the “right
      thing”; and that he was “peaceable” and not a troublemaker. David
      Burleson III, one of Hardy’s former teachers, testified he was shocked
      to hear that Hardy had committed such a crime. Joe Willie Johnson, a
      friend and former classmate of Hardy’s, testified that Hardy had a
      good reputation for peaceableness. Lorraine Newton Hardy, his

                                         26
      mother, testified that he was a “good boy” and that she could not
      believe that he had committed the crime charged, and she
      recommended that his punishment be life imprisonment.

Id. at 263 (citations omitted) (citing Stringer v. Black, 503 U.S. 222, 112 S. Ct.

1130, 117 L. Ed. 2d 367 (1992) and Lockett v. Ohio, 438 U.S. 586, 98 S. Ct. 2954,

57 L. Ed. 2d 973 (1978)).

      After reciting the evidence the State presented in aggravation and what

Hardy presented in mitigation, the court reviewed the trial court’s jury instructions

and counsel’s arguments to the jury to determine whether the defendants had been

treated separately and given individual sentencing consideration.

             Before, during, and after closing arguments, the trial court
      specifically instructed the jury to give separate consideration to each
      defendant. The jury was informed on each occasion that each
      defendant was entitled to have his sentence decided on the evidence
      and law applicable to him and that any evidence that was limited to
      one defendant should not be considered as to the other defendant. In
      addition, counsel for the defendants, as well as the prosecutor, in their
      closing arguments, reiterated and emphasized the instructions of the
      trial court in this regard. After closing arguments in the sentencing
      phase, the trial court instructed the jury as follows:

             You have heard two separate sentencing hearings that
             were presented at the same time. As you listen to these
             instructions and as you deliberate, it is your duty to give
             separate personal consideration to the sentence of each
             individual defendant.

             When you do so, you must analyze what the evidence
             shows with respect to that individual, leaving out of

                                          27
              consideration entirely any evidence admitted solely
              against the other defendant.

              Each defendant is entitled to have his sentence
              determined from his own acts, statements and other
              evidence in the case, which may be applicable to him.

Id. at 263–64. The Court of Criminal Appeals, citing Richardson v. Marsh,

invoked the presumption that the jury understood and followed the trial court’s

instructions, and found

      nothing in the record that suggests that the jury was unable to weigh
      the evidence separately, separate the aggravating and mitigating
      circumstances applicable to each defendant, consider and weigh them,
      and render the individualized decision required. The evidence as to
      each defendant and the issues in the case were not complicated, were
      straightforward, and obviously were easily understandable.

Id. at 264. The court therefore rejected the argument that the joint penalty phase

proceeding denied Hardy his Eighth Amendment right to individualized

sentencing.

      In part II of his habeas petition to the District Court, Hardy stated the claim

he presented in his brief to the Alabama Court of Criminal Appeals in this

language: “II: Joinder of Petitioner’s Sentencing Trial with his Codefendant’s

violated his Rights under the Fifth, Sixth, Eighth and Fourteenth Amendments to

the United States Constitution.” Petition for Writ of Habeas Corpus at 9, Hardy v.

Allen, No. 5:07-cv-1222-IPJ-RRA (N.D. Ala. Jun. 28, 2007). The only reference

                                         28
in part II to these amendments is in this heading.17 Lockett v. Ohio is the only

      17
           The following replicates part II of Hardy's habeas petition verbatim:

              Petitioner’s penalty phase trial was consolidated with Mr. Sneed’s. Both
      Petitioner and Mr. Sneed repeatedly moved to sever their capital trials, but the
      trial court denied these requests. Because Petitioner’s death sentence rests on a
      consolidated penalty phase trial at which the jury was told to consider penalty
      phase and guilt phase evidence that applied only to Mr. Sneed, Petitioner’s own
      sentencing determination was unreliable. The joint penalty phase procedure and
      sentencing used in this case violated Petitioner’s constitutionally guaranteed rights
      to due process, a fair trial and a reliable sentence under the Sixth, Eighth and
      Fourteenth Amendments to the United States Constitution.

              Capital sentences must be individualized. In Lockett v. Ohio, 438 U.S.
      586,604 (1978), the United States Supreme Court held that a capital defendant is
      constitutionally entitled to present to the jury evidence of “any aspect of [his]
      character or record and any circumstances of the offense that [he] proffers as a
      basis for a sentence less than death.” The Supreme Court has stated that this
      mandate that a death sentence be individualized renders inadmissible at the
      penalty phase evidence which does not bear on the capital defendant’s “personal
      responsibility and moral guilt.” Enmund v. Florida, 458 U.S. 782, 801 (1982).
      See also Zant v. Stephens, 462 U.S. 862 (1983) and Lewis v. State, 380 So.2d
      970, 979 (Ala. Crim. App. 1979).

              At the penalty phase in this case, the trial court allowed the jury to
      consider evidence from the guilt phase. The guilt phase evidence presented
      against the co-defendant would have been inadmissible against Mr. Hardy, had
      they had separate trials. However, at this penalty phase, guilt phase evidence
      relevant only to Mr. Sneed was admitted while the jury considered the Petitioner’s
      sentence. Mr. Sneed’s oral statements to the police would not have been part of
      the Petitioner’s conviction or sentencing determination had they had separate
      trials. However, Petitioner’s sentence was rendered after evidence regarding
      Ulysses Sneed’s culpability and further prejudicial evidence solicited by Mr.
      Sneed’s attorneys were admitted.

              The trial court attempted to address this concern at the penalty phase by
      instructing the jury that it should not consider evidence admitted against the
      co-defendant. The risk of prejudice, however, was too great to be alleviated with
      a jury instruction. The jury was being asked to parse out the aggravating and
      mitigating evidence in Petitioner’s case although that evidence was not separated
      when it was presented to them. The State relied on its case at the guilt phase.
      Petitioner renewed his objection to that evidence.

                                                29
United States Supreme Court holding part II cites in support of his claim that he

was denied an individualized sentencing phase procedure.18

       The State’s response to this claim, as quoted in the District Court’s order

denying Hardy’s petition, was that Hardy had not shown that the Court of



               The jurors were instructed to consider each defendant as an individual. But
       the jurors were not told to clear their minds of all of the prejudicial evidence
       introduced by and against Mr. Sneed at the guilt stage when considering the
       appropriate sentence for Petitioner.

                Petitioner’s penalty phase jury recommended by a 10-2 vote that he be
       executed. The vote in this case belies any claim of harmless error. It was likely
       that a proper sentencing proceeding at which the jury considered only evidence
       applicable to Mr. Hardy would have changed the vote of at least one juror. See,
       Mills v. Maryland, 486 U.S. 367 (1988) (constitutional violation if even a single
       juror is precluded from considering mitigating circumstances).

               Because Petitioner was entitled to that determination being based solely on
       his acts, character and background, this Court must remand grant Petitioner’s
       habeas corpus petition.

Petition for Writ of Habeas Corpus at 10–12, Hardy v. Allen, No. 5:07-cv-1222-IPJ-RRA (N.D.
Ala. Jun. 28, 2007).

       18
           Hardy also cited three other Supreme Court decisions, supra note 17, but their holdings
do not aid his claim given our consideration of Lockett. See Mills v. Maryland 486 U.S. 367,
384, 108 S. Ct. 1860, 1870, 100 L. Ed. 2d 384 (1988) (remanding a death penalty determination
for resentencing when there was “a substantial probability that reasonable jurors . . . may have
thought they were precluded from considering any mitigating evidence unless all 12 jurors agreed
on the existence of a particular such circumstance.”); Zant v. Stephens, 462 U.S. 862, 864, 103 S.
Ct. 2733, 2736, 77 L. Ed. 2d 235 (1983) (rejecting defendant’s claim that his “death penalty must
be vacated because one of the three statutory aggravating circumstances found by the jury was
subsequently held to be invalid . . ., although the other two aggravating circumstances were
specifically upheld.”); Enmund v. Florida, 458 U.S. 782, 801, 102 S.Ct. 3368, 3379, 73 L. Ed.
2d. 1140 (1982) (reversing “the Florida Supreme Court [for] affirm[ing] the death penalty . . . in
the absence of proof that [the defendant] . . . intended or contemplated that life would be
taken.”).

                                               30
Criminal Appeals’s denial of the claim “resulted in a decision that was contrary to,

or involved an unreasonable application of, clearly established federal law, as

determined by the Supreme Court of the United States, or that the decision

resulted in a decision that was based on an unreasonable determination of the facts

in light of the evidence presented in the State court proceeding.” Hardy v. Allen,

No. 5:07-cv-1222-IPJ-RRA, slip op. at 37 (N.D. Ala. Sept. 21, 2010) (citations

omitted) (internal quotation marks omitted). The State was correct; Hardy made

no such showing. All Hardy could say, as the District Court quoted him, was “that

§ 2254(d) does not apply here because the ‘state courts decided Mr. Hardy’s claim

based on state law.’” Id. (quoting Petitioner’s Brief on the Merits and Request for

Evidentiary Hearing at 21, Hardy v. Allen, No. 5:07-cv-1222-IPJ-RRA (N.D. Ala.

Mar. 19, 2008). He therefore contended that the District Court should consider the

merits of the claim de novo. Id.

      The District Court denied the part II claim because Hardy had not shown,

and could not show, that the Court of Criminal Appeals decision was “contrary to,

or an unreasonable application of, clearly established federal law, or that it was an

unreasonable interpretation of the facts in light of the evidence before the court.”

Hardy v. Allen, No. 5:07-cv-1222-IPJ-RRA, slip op. at 40 (N.D. Ala. Sept. 21,

2010).

                                         31
      In his brief to this court, Hardy frames his claim in these words:

      “Antagonistic defenses at the penalty-phase prevented the jury from

      making a reliable judgment about the penalty, denied Mr. Hardy’s

      Sixth Amendment right to confront witnesses against him, and denied

      him due process. Combined, these constitutional violations deprived

      him of individualized sentencing in violation of the Eighth

      Amendment to the United States Constitution.”

Brief of Appellant at 22, Hardy v. Allen, No. 11-10240 (11th Cir. Mar. 7, 2011).

Hardy contends that the Alabama Court of Criminal Appeals ignored his claims

under the Confrontation and Due Process Clauses, and that the District Court did

likewise; therefore, we should vacate the District Court’s disposition of those

claims, and review them de novo or remand the claims to the District Court for de

novo review.

      We reject Hardy’s argument and his request for several reasons. First, he

failed to exhaust his denial of confrontation and due process claims in the

Alabama courts and has not shown cause, and resulting prejudice, for failing to do

so. See 28 U.S.C. § 2254(b)–(c). Second, and alternatively, because he did not




                                         32
present those two claims to the District Court,19 we will not entertain them in the

first instance. See Hill v. Jones, 81 F.3d 1015, 1020 (11th Cir. 1996) (“As a

general rule, we will not entertain issues or arguments on appeal that were not

fairly presented to the district court.”). Third, he failed to argue in the District

Court that the Alabama Court of Criminal Appeals’ decision—denying his claim

that he did not receive individualized sentencing as required by Lockett v.

Ohio—was deficient for the reasons set out in AEDPA, see 28 U.S.C. §

2254(d)(1)–(2); and fourth, assuming that he made the argument, it fails because

the Court of Criminal Appeals decision properly applied Lockett.

       For the foregoing reasons, we affirm the District Court’s resolution of the

second issue designated in the COA.

                                               C.

       We now discuss whether the Alabama appellate court’s conclusions that

Hardy’s right against self-incrimination was not violated by the prosecutor’s

comments was an unreasonable application of clearly established federal law.




       19
          See supra note 15. Regarding his Confrontation Clause claim, it was not until he wrote
his opening brief to this court that he cited a Supreme Court holding dealing with the
Confrontation Clause, to wit, Bruton v. United States, 391 U.S. 123, 88 S. Ct. 1620, 20 L. Ed. 2d
476 (1968).

                                               33
       Hardy claims that Sergeant Dwight Hale of the Decatur Police Department,

while testifying as a witness for the State in the guilt phase of the trial, commented

on Hardy’s silence after he had been read his Miranda warnings following his

arrest in Kentucky.20 The Alabama Court of Criminal Appeals described the claim

as Hardy stated it in his brief to the court, then recounted the events that gave rise

to the claim.

              Hardy contends that “the trial court erred by allowing a state
       witness to impermissibly comment on [his] post-Miranda silence.”
       Shortly after Hardy was arrested in Kentucky, he was advised of his
       Miranda rights by Sergeant Dwight Hale of the Decatur Police
       Department. He signed a form acknowledging that he understood
       those rights, he waived them, and he agreed to give a statement. He
       was questioned by Hale and Sergeant John Boyd, also of the Decatur
       Police Department. That statement was not recorded; however, Hale
       made notes of what Hardy said.

               In his statement, Hardy denied involvement in the crime, but
       made certain damaging admissions that implicated him in it. Hale
       testified for the state, relating the substance of Hardy’s statement.
       Hardy bases his contention that Hale impermissibly commented on
       his post-Miranda silence on the following testimony:

                A. [HALE]: . . . [W]e told [Hardy] that we had also found a cash
                register that had been recovered just a short distance from

       20
           See Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966). The
Fifth Amendment states that “[n]o person . . . shall be compelled in any criminal case to be a
witness against himself . . . .” U.S. Const. amend. V. This right against self-incrimination is
applicable to the States through the Due Process Clause of the Fourteenth Amendment. See
Malloy v. Hogan, 378 U.S. 1, 6, 84 S. Ct. 1489, 1492, 12 L. Ed. 2d 653 (1964) (“We hold today
that the Fifth Amendment’s exception from compulsory self-incrimination is also protected by
the Fourteenth Amendment against abridgment by the States.”).

                                               34
               where he lived, and that some fingerprints had been lifted
               off of those items that were recovered. He was still crying,
               denying any involvement in anything.

               Then he was told that we knew he was involved, you could
               see him on the videotape, there was no denying it, and that if
               he had any kind of evidence to prove that he was not involved
               in anything, was not in Decatur on that night, that if he would
               tell us about it we would do our best to investigate it and follow
               up and make it known to everyone.

               Again, we told him about the tape. We told him that the vehicle,
               you could see Hines’s vehicle at one section of the tape and it
               looks like a ‘78 Ford as it drove in front of the doors on the tape.

               Q. [PROSECUTOR]: Back up just a second, Dwight. What was
                his response when you told him if he had anything you could
               check out or investigate to indicate that he was not guilty?

               [HARDY’S COUNSEL]: We object to that. That violates our
               client’s right of the Fifth Amendment.

               THE COURT: Sustained.

Hardy v. State, 804 So. 2d 247, 264–65 (Ala. Crim. App. 1999) (alterations in

original) (footnote omitted) (quoting Brief of Appellant at 27, Hardy v. State, 804

So. 2d 247 (No. 95-0589)). After the court sustained the objection,21 the

prosecutor’s direct-examination of Hale continued during which Hale related that

Hardy admitted that he tried to get the cash register “open.” When Hale asked him


       21
            Since Hardy’s counsel did not want the court to give the jury a cautionary instruction,
the court did not give one. However, the court did admonish the jury on several occasions during
the trial not to treat counsel’s statements as evidence.

                                                35
what happened to the “gun and clothes,” Hardy said that “the gun was wrapped in

plastic and he hid it in the attic in his father’s house in Tanner. He said the clothes

were burned in the backyard at his father’s house.” Id. at 265. As for the cash

register, “he said it was thrown away.” Id.

      Later in the day, after the jury had been excused for the night, Hardy moved

for a mistrial, and this exchange took place.

      [HARDY'S COUNSEL]: We would move for a mistrial on the
      following grounds. The District Attorney phrased one of his questions
      earlier today in such a manner that was tantamount to a comment of
      the defendant. . . .
      ....

      [HARDY’S COUNSEL]: Failure to deny something. . . . We’re not
      going to ask for a cautionary instruction. We’ll just ask for a mistrial.
      We think the cure would be worse than the—

      THE COURT: I agree. As I recall the question, it was in the course of
      the discussion between Mr. Hardy [and] Lieutenant Hale, and he was
      just reciting what was stated at the time right there when they were in
      Louisville. Do you know of anything—the objection was sustained.

Hardy v. State, 804 So. 2d at 266 (alterations in original).

      On direct appeal to the Alabama Court of Criminal Appeals and Alabama

Supreme Court, Hardy argued that Doyle v. Ohio, 426 U.S. 610, 96 S. Ct. 2240, 49

L. Ed. 2d 91 (1976), required the trial court to grant his motion for mistrial. Doyle

held that the prosecution’s “use for impeachment purposes of [the defendant’s]



                                          36
silence, at the time of arrest and after receiving Miranda warnings, violated the

Due Process Clause of the Fourteenth Amendment.” Id. at 619, 96 S. Ct. at 2245.

Hardy claimed that when Hale and Sergeant Boyd were questioning him in

Kentucky, he invoked his right to stop the interrogation, his right to silence, the

moment Hale asked him if he had any evidence that would prove that he was not

involved in the murder. Hardy further claimed that the question the prosecutor put

to Hale on the witness stand—“[w]hat was his response when you told him if he

had anything you could check out or investigate to indicate that he was not

guilty?,” Hardy v. State, 804 So. 2d at 265 (internal quotation marks

omitted)—called for the answer that Hardy said nothing and invoked his right to

silence. The Court of Criminal Appeals disagreed. It held that up to the time the

question was asked,

      it appears from the record that Hardy had waived his Miranda rights,
      had agreed to talk to the officers, and appeared to be fully
      cooperating. There is nothing in the record to suggest that he ever
      contemplated electing to remain silent or deciding that he wanted to
      stop answering questions. Did Hardy invoke his right to silence when
      he was asked if there was anything the officers could check out or did
      he respond in some other way? We do not know; certainly the jury
      did not know. We agree with the state—nothing was presented from
      which it could be inferred that Hardy had elected to remain silent or
      invoked his right to do so. The record is devoid of anything that
      indicates silence on Hardy’s part.

Hardy v. State, 804 So. 2d at 267.

                                          37
       In prosecuting his petition for habeas relief in the District Court, Hardy

argued that the Court of Criminal Appeals’s decision rejecting his claim amounted

to an unreasonable application of the Supreme Court’s holding in Griffin v.

California, 380 U.S. 609, 85 S. Ct. 1229, 14 L. Ed. 2d 106 (1965). As the District

Court concluded, Griffin is inapposite.22

       The question before the District Court therefore was whether the Court of

Criminal Appeals unreasonably applied Doyle. The District Court concluded that

it did not.

       First, there is nothing in the record to suggest that Hardy ever invoked
       his right to remain silent. In fact, Hardy signed a waiver of his
       Miranda rights, then made a statement to Decatur Police Officers
       Hale and Boyd in which he made admissions implicating him in the
       crime. Furthermore, the testimony of Sergeant Hale concerning
       Hardy’s statement did not implicate Doyle, since Sergeant Hale said
       nothing to indicate that Hardy was in fact silent when asked if he had

       22
            In Griffin, the defendant was convicted of murder. He did not testify in the guilt phase
of the case, but took the stand in the penalty phase. The trial court instructed the jury on the issue
of guilt, stating that a defendant has a constitutional right not to testify. But it told the jury:

       As to any evidence or facts against him which the defendant can reasonably be
       expected to deny or explain because of facts within his knowledge, if he does not
       testify or if, though he does testify, he fails to deny or explain such evidence, the
       jury may take that failure into consideration as tending to indicate the truth of such
       evidence and as indicating that among the inferences that may be reasonably
       drawn therefrom those unfavorable to the defendant are the more probable.

Griffin v. California, 380 U.S. 609, 610, 85 S. Ct. 1229, 1230, 14 L. Ed. 2d 106 (1965). Hardy’s
case did not involve a comment on his refusal to testify at trial.



                                                 38
       any kind of evidence to prove that he was not involved in the crime.
       Clearly, the state court’s rejection of this claim did not involve an
       unreasonable application of Doyle and did not result in a decision that
       was based on an unreasonable determination of the facts in light of
       the evidence presented in the State court proceeding.

Hardy v. Allen, No. 5:07-cv-1222-IPJ-RRA, slip op. at 52–53 (N.D. Ala. Sept. 21,

2010).

       In his brief to this court on appeal, Hardy argues that the District Court, like

the Court of Criminal Appeals beforehand, misapplied the Supreme Court’s

holding in Doyle. We are not persuaded.

       For these courts to have misapplied Doyle, it must appear from the record

that Hardy invoked his right to cease the interrogation and to stand silent the

moment Hale asked him if he had any evidence that could prove that he was not

involved in the murder. Whether Hardy did so is a factual issue. Hardy is arguing

that the Court of Criminal Appeals’ decision that he did not invoke his right to

cease the interrogation and stand silent was a “decision that was based on an

unreasonable determination of the facts in light of the evidence presented in the

State court proceeding.” 28 U.S.C. § 2254(d)(2).23




       23
          Hardy’s brief does not explicitly advance this argument in the § 2254(d)(2) context,
but we treat his brief as having done so.

                                               39
       The decision comprises findings of fact—what Hardy said to Hale and Boyd

and vice versa that might indicate whether Hardy wanted to stop the

interrogation—and a conclusion of law—the legal effect of the facts. The Court

of Criminal Appeals’s findings of fact—that “nothing was presented from which it

could be inferred that Hardy had elected to remain silent or invoked his right to do

so. The record is devoid of anything that indicates silence on Hardy’s part,”

Hardy v. State, 804 So. 2d at 267—is a finding that Hardy never explicitly

invoked his right to silence. The finding is presumptively correct. See Wood v.

Allen, 558 U.S. ___, ___, 130 S. Ct. 841, 845, 175 L. Ed. 2d 738 (2010) (“Under §

2254(e)(1), ‘a determination of a factual issue made by a State court shall be

presumed to be correct,’ and the petitioner ‘shall have the burden of rebutting the

presumption of correctness by clear and convincing evidence.’”). Moreover, it is

supported by the fact that Hardy did not appeal the trial court’s denial of his

motion to suppress on constitutional grounds his statements to Hale and Boyd;24

nor did he object to the statements when admitted into evidence through Hale’s

testimony, or challenge the constitutional admissibility of the evidence on direct

appeal. Finally, it is clear that after he supposedly invoked his right to stop the


       24
          Hardy moved the trial court pretrial to suppress the statements on the ground that he
had not knowingly and voluntarily waived his right to silence, i.e., that his statements were
involuntary. The court heard his motion during a trial recess and summarily denied it.

                                               40
interrogation and stand silent, Hardy continued to answer the officers’ questions.

The interrogation stopped, according to Hale, when “‘he wanted to think about it

and pray about it and talk to me again later. At that time we ended the interview

and he was taken over to the Jefferson County Correctional Center.’” Hardy v.

State, 804 So. 2d at 265–66.

       For the reasons state above, we affirm the District Court’s resolution of the

third issue designated in the COA.25

       AFFIRMED.




       25
           Hardy also moved the District Court pursuant to Fed. R. Civ. P. 60(b) to “set aside its
previous judgment, order the State to file a copy of the videotape of the crime that was
introduced at trial, make the videotape part of the record of this case, and review [his] claims in
light of an independent review of the videotape.” This motion, which the District Court denied,
is frivolous and warrants no further discussion.

                                                 41